             Case 1:14-cv-02811-JMF Document 405 Filed 02/26/20 Page 1 of 1

                                                   Boca Raton            Melville                  San Diego
                                                   Chicago               Nashville                 San Francisco
                                                   Manhattan             Philadelphia              Washington, D.C.



  David W. Mitchell
  DavidM@rgrdlaw.com




                                                    February 26, 2020

                                                                                                                         VIA ECF


The Honorable Jesse M. Furman
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

           Re:      City of Providence, Rhode Island v. BATS Global Markets, Inc.,
                    No. 14-cv-2811-JMF

Dear Judge Furman:

        I write on behalf of the Parties in the above-captioned matter. As indicated in the Joint Letter
to the Court on February 6, 2020 (ECF No. 398 at 5), the Parties are discussing a proposed extension
of the current schedule. Mindful of the requirements set forth in ¶17 of the Court’s August 16, 2019
Case Management Plan and Scheduling Order (ECF No. 329), and faced with the February 28, 2020
substantial completion deadline for the production of documents that may be used in connection with
the Plaintiffs’ motion for class certification and Defendants’ motion for summary judgment on
grounds of preclusion (ECF No. 329, ¶3.b.), the Parties request additional time, until March 3, 2020,
to submit a proposal to the Court to adjust the current schedule.

           Thank you for your consideration.

                                                         Respectfully submitted,




                                                         DAVID W. MITCHELL

DWM:sll

cc:        Counsel of Record via ECF

4835-2736-9142.v1
   65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
